October

Honorable He,nryRothell        Opinion No. M-707
Acting Administrator
Texas.Employment Commission    Re:   Whether Texas Public Junior
Austin, Texas 78701                  College Districts are Political
                                     Subdivisions of this State.
Dear hr. Rothell:
         You+ request for an opinion reads In part as follows:

          "Public Law 91-373, Employment Security Ametid-
    ments of 1970, passed by the National Congress on
    August IO, 1970, will make many far-reaching chahges
     In the Employment Security laws of the states. For
     example, empldyees who perform services In the em-
     ploy of this State or 8ny lnstrumentallty of this
     State for an lnstltutlon'of higher education located
    fin this State will be ,entltled to unemployment~ln-
     surance based on such se'rvlcesand the State will
     be required to pay contributions or reimburse the
     tinemploymentInsurance fund In some manner for un-
     employment Insurance paid out. This requirement Is
     mandatory. (Section 3304(a)(6)(A), of the Internal
     Revenue Code of 1954, as amended and Section 3309
     W(l)(B),   of the Internal Revenue Code, as added
     by.the amendments of 1970.) Services performed In
     th& employ of.polltlcal subdivisions of this State
    .ln Institutions of higher education may or may not
     be covered, depending upon whether such political
     subdlilslons elect to be covered, but the law pro:
     vldes that such polltlcal subdlvlslons must have
     the right to elect coverage for their employees.
     jSectlon 3304(a)(12), of the Internal Revenue Code
     of 1954, as added by the amendments of 1970.) The
     Importance to the Institutions Involved, as well as
     the Texas Employment Commission, of being able to
     determIne which of such Institutions are mandatorily
     covered and which may have the right of election
     becomes readily apparent.

          "It seems clear to us that the Import of yoti
     opinions No. WW-868 and M-182 Is to the effect that
     jun'ior college districts are classified as pollt.lcal

                               -3418-
Hon. Henry Rothell, page 2         (M-707)



         subdivisions and under the terms of the amendment's
         above described will be subject to the law only If
       . they elect coverage for their employees.

             "We would appreciate very much your advising us
        whether we have correctly Interpreted the opinions
        above referred to."
          In Shepherd v. San Jaclnto Junior College District, 363
S.W.26.742 (Tex.Sup. 1963), the Court In dlscusslng the nature of
$$lor  college districts made the following observation at page
   :

             "Some difficulty of classification has
        arisen with reference to junior colleges and
        the regional districts supporting them. Un-
        doubtedly the framers of the Texas educational
        system,envlsloned a system of schools extending
        from those of an elementary grade to those of
        a un1versjt.yleve$,.that is, elementary ~+XBBS,
        secondary schools or high schools and colleges
        a%d universities. The junlor.colleges, developed
        for the most part since 1929, are sandwiched In,
        so to speak, between the high schools on one
        hand and the collenes br universities on the




                             -references to independent
        school districts when del$neat$ng the powers
        and operations of a junior college dlstrlct.
            .'!.heTexas junior college history bears
        some re
              !i-
                atlon to the experience of~other
        states with secondary schools, that Is, high
Hon. Henry Rothell, page 3      (M-707)


     schools or college preparatory schools."
     (Emphasis added.)

          School districts are political subdl+slons of the State.
Dupuy v. State, 121 S.W.2d 1003 (Tex.Crlm. 1938); Kin *s Estate
v. School Trustees of Wlllacy County, 33 S.W.2d 78--p.
1930, error ref.)

          In Attorney General's Opinion WW-868 (1960), It Is
stated:

           "As set out In Article 2815h, Vernon's
     ClGil Statutes, the Texas Public Junior Colleges
     are governed, administered and controlled by the
     Board of Education of the Independent School Dls-
     trlcts or Junior College Districts of the particular
     district In which each Is located and all such
     districts are under the general control of the
     Central Education Agency as stated In Article
     2654-1, Vernon's Civil Statutes. Under Article
     2815h, Vernon's Civil Statutes, the Junior
     College Dlstrldts are given power to Issue
     bonds, levy taxes to service same, and levy
     and collect taxes for their support and maln-
     tenance. Therefore, Junior Colleges of Texas
     are an Integral part of the local public school
     system, and, as such, are a part of the secondary
     public school program which Includes high schools
     and junior colleges. Although from a curriculum
     standpoint, the Texas Public Junior Colleges are
     considered higher education, since they offer
     work parallel to that of the first two years of
     the four year colleges, they also come within
     .the definition of secondary schools In Texas,
     being governed and financed In the same manner
     on the State and local levels as are other
     secondary schools In Texas and we conclude
     that this Is controlling In determining their
     legal status as secondary schools."
See also Attorney General's Opinion M-182 (19681, citing Shepherd
v. San Jaclnto Junior College District, supra.
           In view of the foregoing you are advised that junior
college districts are classified as political subdivisions of
the State.


                              -3420-
Hon. Henry Rothell, page 4          (M-707)



                        SUMMARY
          Public junior college districts In this State
     are classified as political subdivisions of the
     State. Shepherd v. San Jaclnto Junior College
     District, 363 S.W.2d 742 (Tex.Sup. 1963); Attorney
     General's Opinions                d WW-868 (1960).




                                              y General of Texas
Prepared by John Reeves
Assistant Attorney General
APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
'Malcolm"L: Quick
Linward Shivers
Phil Warner
Harriet Burke
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                  -3421-